Exhibit 10.38

NEUSTAR, INC.

Amended and Restated NeuStar, Inc. 2009 Stock Incentive Plan

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURPOSE

     3   

ARTICLE II DEFINITIONS

     3   

ARTICLE III ADMINISTRATION

     8   

ARTICLE IV SHARE LIMITATION

     10   

ARTICLE V ELIGIBILITY

     13   

ARTICLE VI STOCK OPTIONS

     14   

ARTICLE VII STOCK APPRECIATION RIGHTS

     16   

ARTICLE VIII RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNITS

     18   

ARTICLE IX PERFORMANCE AWARDS

     20   

ARTICLE X OTHER STOCK-BASED AWARDS

     21   

ARTICLE XI CHANGE IN CONTROL PROVISIONS

     22   

ARTICLE XII TERMINATION OR AMENDMENT OF PLAN/ NON-TRANSFERABILITY OF AWARDS

     23   

ARTICLE XIII UNFUNDED PLAN

     24   

ARTICLE XIV GENERAL PROVISIONS

     24   

ARTICLE XV EFFECTIVE DATE OF PLAN

     27   

ARTICLE XVI TERM OF PLAN

     27   

ARTICLE XVII NAME OF PLAN

     27   

 

2



--------------------------------------------------------------------------------

NEUSTAR, INC.

AMENDED AND RESTATED NEUSTAR, INC. 2009 STOCK INCENTIVE PLAN

ARTICLE I

PURPOSE

The purpose of this Amended and Restated NeuStar, Inc. 2009 Stock Incentive Plan
is to enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer Eligible Employees, Consultants
and Non-Employee Directors stock-based incentives (thereby creating a means to
raise the level of equity ownership by such individuals) and other incentives in
order to attract, retain and reward such individuals and strengthen the
mutuality of interests between such individuals and the Company’s stockholders.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Acquisition Event” has the meaning set forth in Section 4.2(d).

2.2 “Affiliate” means each of the following: (a) any Subsidiary or Parent;
(b) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) that is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
and (c) any other entity in which the Company or any of its Affiliates has a
material equity interest and that is designated as an “Affiliate” by resolution
of the Committee.

2.3 “Award” means any award under the Plan of any Option, Stock Appreciation
Right, Restricted Stock Award, RSU Award, Performance Award or Other Stock-Based
Award.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following: (a) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
or a concept of like import), “cause” as defined under such agreement; provided,
however, that with regard to any agreement under which the definition of “cause”
applies only on occurrence of a change in control, such definition of “cause”
shall not apply until a change in control actually takes place and then only
with regard to a termination in the period covered thereby; or (b) if such an
agreement does not exist or “cause” is not defined in any such agreement,
termination due to a Participant’s (i) insubordination, (ii) dishonesty,
(iii) fraud, (iv) moral turpitude, (v) willful misconduct, or (vi) willful
failure or refusal to attempt in good faith to perform his or her duties or
responsibilities for any reason other than illness or incapacity, in each case
as determined by the Committee in its sole discretion. With respect to a
Participant’s Termination of Directorship, “cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Delaware
law.

2.6 “Change in Control” has the meaning set forth in Section 11.2.

2.7 “Change in Control Price” has the meaning set forth in Section 11.1.

 

3



--------------------------------------------------------------------------------

2.8 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
any section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder.

2.9 “Committee”

(a) With respect to the application of the Plan to Eligible Employees and
Consultants, the “Committee” means the Compensation Committee of the Board
appointed from time to time by the Board (or another committee or committees of
the Board appointed for the purpose of administering the Plan). In the event
that more than one Committee is appointed by the Board, the Board shall specify
with respect to each Committee the group of Persons with respect to which such
Committee shall have the power to grant Awards. In the event that more than one
Committee is appointed by the Board, then each reference in the Plan to “the
Committee” shall be deemed a reference to each such Committee (subject to the
last sentence of this paragraph); provided, however, that each such Committee
may exercise only the power and authority granted to “the Committee” by the Plan
with respect to those Persons to which it has the power to grant Awards as
specified in the resolution of the Board appointing such Committee. Each
Committee shall be comprised of two or more Directors. Each Committee shall
consist of two or more non-employee directors, each of whom is intended to be a
“non-employee director” as defined in Rule 16b-3 promulgated under Section 16(b)
of the Exchange Act, an “outside director” as defined under Section 162(m) of
the Code and, to the extent required by the rules and regulations of the New
York Stock Exchange, an “independent director” as defined under such rules and
regulations; provided, however, that the foregoing shall not apply to any
Committee that does not have the power to grant Awards to executive officers or
Directors of the Company or otherwise make any decisions with respect to the
timing or the pricing of any Awards granted to executive officers and Directors.
If for any reason such Committee does not meet the requirements of Rule 16b-3 or
Section 162(m) of the Code, such noncompliance with the requirements of
Rule 16b-3 or Section 162(m) of the Code, as applicable, shall not affect the
validity of Awards, grants, interpretations or other actions of the Committee.

(b) With respect to the application of the Plan to Non-Employee Directors, the
“Committee” means the Board, provided that the Board may delegate its authority
under this Section 2.9(b) to the Compensation Committee of the Board (or another
committee or committees of the Board appointed for the purpose of administering
the Plan).

2.10 “Common Stock” means the Class A Common Stock, $0.001 par value per share,
of the Company.

2.11 “Company” means NeuStar, Inc., a Delaware corporation, and its successors
by operation of law.

2.12 “Consultant” means any individual who (either directly or through his or
her employer) is an advisor or consultant to, or subject to Section 5.3, a
prospective advisor or consultant to, the Company or an Affiliate.

2.13 “Detrimental Activity” means: (a) an activity that results, or if known
could result, in the Participant’s Termination for Cause; or (b) an activity
that violates any agreement or written policy of the Company or its Affiliates
applicable to the Participant, including, without limitation, regarding
confidentiality, competition, solicitation or disparagement; or (c) such other
definition as the Committee may provide in an Award agreement. All
determinations as to the occurrence of a Detrimental Activity on the part of a
Participant shall be made by the Committee in its sole discretion.

2.14 “Director” means a member of the Board of Directors of the Company (or any
successor to the Company).

2.15 “Disability” means, with respect to a Participant’s Termination, the
following: (a) in the case where there is an employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “disability” (or words or a concept of like import),
“disability” as defined under such agreement; provided,

 

4



--------------------------------------------------------------------------------

however, that with regard to any agreement under which the definition of
“disability” applies only on occurrence of a change in control, such definition
of “disability” shall not apply until a change in control actually takes place
and then only with regard to a termination in the period covered thereby; or
(b) if such an agreement does not exist or if “disability” is not defined in any
such agreement, a permanent and total disability as defined in Section 22(e)(3)
of the Code. A Disability shall be deemed to occur only at the time of the
determination by the Committee of the Disability. Notwithstanding the foregoing,
for Awards that are subject to Section 409A of the Code, Disability for purposes
of providing for payments or benefits hereunder not payable upon a Termination
shall mean that an Eligible Employee is disabled under Section 409A(a)(2)(C)(i)
or (ii) of the Code.

2.16 “Effective Date” means the effective date of the Plan as defined in
Article XV.

2.17 “Eligible Employee” means each employee of, or subject to Section 5.3, each
prospective employee of, the Company or an Affiliate.

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
references to any section of the Exchange Act shall also be a reference to any
successor provision.

2.19 “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, with respect to any
class or series of outstanding shares of Common Stock, the Closing Price for
such Common Stock on such date. The “Closing Price” on any date shall mean the
closing price for such Common Stock, regular way, or, in case no such sale takes
place on such day, the closing price for such Common Stock, regular way, on the
last preceding trading day, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if such Common Stock is
not listed or admitted to trading on the New York Stock Exchange, as reported on
the principal consolidated transaction reporting system with respect to
securities listed on the principal national securities exchange on which such
Common Stock is listed or admitted to trading or, if such Common Stock is not
listed or admitted to trading on any national securities exchange, the last
quoted price, or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the Nasdaq Stock Market
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if such Common Stock is not quoted by any
such organization, the average of the closing bid and asked prices as furnished
by a professional market maker making a market in such Common Stock selected by
the Board or, in the event that no trading price is available for such Common
Stock, the fair market value of the Common Stock, as determined in good faith by
the Board of Directors of the Company.

2.20 “Family Member” means “family member” as defined in Section A(1)(a)(5) of
the general instructions of Form S-8, or any successor thereto, as in effect
from time to time.

2.21 “Incentive Stock Option” means any Option awarded to an Eligible Employee
under this Plan intended to be and designated as an “Incentive Stock Option”
within the meaning of Section 422 of the Code.

2.22 “Non-Employee Director” means a Director of the Company who is not an
active employee of the Company or an Affiliate.

2.23 “Non-Qualified Stock Option” means any Option awarded under this Plan that
is not an Incentive Stock Option.

2.24 “Non-Tandem Stock Appreciation Right” shall mean the right to receive an
amount in cash and/or stock equal to the difference between (a) the Fair Market
Value of a share of Common Stock on the date such right is exercised, and
(b) the aggregate exercise price of such right, otherwise than on surrender of
an Option.

2.25 “Option” means any option to purchase shares of Common Stock granted to
Eligible Employees, Non-Employee Directors or Consultants pursuant to
Article VI.

 

5



--------------------------------------------------------------------------------

2.26 “Other Stock-Based Award” means an Award under Article X of the Plan that
is valued in whole or in part by reference to, or is payable in or otherwise
based on, Common Stock.

2.27 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.28 “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.

2.29 “Performance Award” means an Award made pursuant to Article IX of the Plan,
which may be stated with reference to shares of Common Stock (including units
representing shares of Common Stock) or to cash.

2.30 “Performance Period” has the meaning set forth in Section 9.1.

2.31 “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.

2.32 “Plan” means this Amended and Restated NeuStar, Inc. 2009 Stock Incentive
Plan, as amended from time to time.

2.33 “Prior Plans” means the NeuStar, Inc. 2005 Stock Incentive Plan and/or the
NeuStar, Inc. 1999 Equity Incentive Plan, each as amended from time to time.

2.34 “Reference Stock Option” has the meaning set forth in Section 7.1.

2.35 “Restricted Stock Award” means an Award of shares of Common Stock, or the
right to receive shares of Common Stock in the future, subject to the
restrictions under Article VIII.

2.36 “RSU” means a restricted stock unit, which is an Award the value of which
is calculated by reference to the value of shares of Common Stock, subject to
the restrictions under Article VIII.

2.37 “Restriction Period” has the meaning set forth in Section 8.3(a) with
respect to Restricted Stock Awards.

2.38 “Retirement” means, unless otherwise provided by the Committee at grant, a
Termination of Employment without Cause or Termination of Consultancy without
Cause (other than, in any such case, after the occurrence of an event that would
provide a basis for a Cause termination) at or after age 60 (provided the
Participant has at least ten years of service to the Company or its Affiliates)
or after age 65 (provided the Participant has at least five years of service to
the Company or its Affiliates). With respect to a Termination of Directorship,
Retirement means the failure to stand for reelection or the failure to be
reelected on or after the Participant has attained age 72 (provided the
Participant has at least five years of service to the Company or its
Affiliates). Determinations of length of service shall be made by the Committee
in its sole discretion.

2.39 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

2.40 “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any Treasury Regulations
thereunder.

2.41 “Section 409A of the Code” means Section 409A of the Code and the Treasury
Regulations and guidance promulgated thereunder.

 

6



--------------------------------------------------------------------------------

2.42 “Securities Act” means the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.

2.43 “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under Article VII.

2.44 “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees, Non-Employee Directors or Consultants
pursuant to Article VI.

2.45 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

2.46 “Substitute Awards” mean Awards granted or shares of Common Stock issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted by a company acquired by the Company or an Affiliate
(including pursuant to an asset purchase) or with which the Company or an
Affiliate otherwise combines.

2.47 “Tandem Stock Appreciation Right” means the right to surrender to the
Company all (or a portion) of an Option in exchange for an amount in cash and/or
stock equal to the difference between (a) the Fair Market Value, on the date
such Option (or such portion thereof) is surrendered, of the Common Stock
covered by such Option (or such portion thereof), and (b) the aggregate exercise
price of such Option (or such portion thereof).

2.48 “Ten Percent Stockholder” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
its Subsidiaries or its Parent, in accordance with the Treasury Regulations
applicable to incentive stock options.

2.49 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

2.50 “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
retaining a Participant as a Consultant ceases to be an Affiliate unless the
Participant otherwise is, or thereupon becomes, a Consultant to the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that a Consultant becomes an Eligible Employee or a Non-Employee Director upon
the termination of his or her consultancy, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Consultancy shall be deemed
to occur until such time as such Consultant is no longer any of a Consultant, an
Eligible Employee or a Non-Employee Director. Notwithstanding the foregoing, the
Committee may otherwise define Termination of Consultancy in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Consultancy thereafter.

2.51 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a Director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, the Participant shall not experience a Termination until the
Participant has a Termination of Employment or Termination of Consultancy, as
the case may be.

2.52 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a Non-Employee Director upon the termination of
his or her employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is

 

7



--------------------------------------------------------------------------------

no longer any of an Eligible Employee, a Consultant or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Employment in the Award agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter.

2.53 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in a Person), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and
(b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including by the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.

ARTICLE III

ADMINISTRATION

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee. Notwithstanding anything herein to the contrary, the Board shall have
authority for administration and interpretation of the Plan with respect to
Non-Employee Directors, and all references herein to the authority of the
Committee as applied to Non-Employee Directors shall be deemed to refer to the
Board.

3.2 Grants of Awards. The Committee shall have full authority to grant, pursuant
to the terms of the Plan, to Eligible Employees, Consultants and Non-Employee
Directors: (i) Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock
Awards, (iv) RSU Awards, (v) Performance Awards, and (vi) Other Stock-Based
Awards. Without limiting the generality of the foregoing, the Committee shall
have the authority:

(a) to select the Eligible Employees, Consultants and Non-Employee Directors to
whom Awards may from time to time be granted hereunder;

(b) to determine whether and to what extent Awards, or any combination thereof,
are to be granted hereunder to one or more Eligible Employees, Consultants or
Non-Employee Directors;

(c) to determine the number of shares of Common Stock (if any) to be covered by
an Award granted hereunder;

(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);

(e) to determine whether, to what extent and under what circumstances grants of
Options and other Awards under the Plan are to operate on a tandem basis and/or
in conjunction with or apart from other awards made by the Company outside of
the Plan;

(f) to determine whether and under what circumstances an Option may be settled
in cash, Common Stock and/or restricted stock;

(g) to determine whether, to what extent and under what circumstances Common
Stock and other amounts payable with respect to an Award under the Plan shall be
deferred either automatically or at the election of the Participant;

(h) to determine whether an Option is an Incentive Stock Option or Non-Qualified
Stock Option;

 

8



--------------------------------------------------------------------------------

(i) to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award;

(j) to modify, extend or renew an Award, subject to Article XII herein and the
prohibition on “repricing” in Sections 6.3(a) and 7.4(d), provided, however,
that if an Award is modified, extended or renewed and thereby deemed to be the
issuance of a new Award under the Code or the applicable accounting rules, the
exercise price of an Option may continue to be the original exercise price even
if less than the Fair Market Value of the Common Stock at the time of such
modification, extension or renewal, provided that such retention of the original
exercise price would not result in making such Option subject to Section 409A of
the Code;

(k) Subject to the prohibition on “repricing” in Sections 6.3(a) and 7.4(d), to
offer to buy out an Award previously granted, based on such terms and conditions
as the Committee shall establish and communicate to the Participant at the time
such offer is made;

(l) to determine that an Option or Stock Appreciation Right shall cease to be
exercisable or an Award shall be forfeited, or that proceeds or profits
applicable to an Award shall be returned to the Company, in the event the
Participant engages in a Detrimental Activity with respect to the Company or its
Affiliates and to interpret such definition and to approve waivers with regard
thereto; and

(m) to determine whether or not an Award is intended to comply with
Section 162(m) of the Code.

3.3 Guidelines.

(a) Subject to Article XII hereof, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan and perform all acts, including the delegation of its
responsibilities (to the extent permitted by applicable law and applicable stock
exchange rules), as it shall, from time to time, deem advisable; to construe and
interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any agreements relating thereto); and to otherwise supervise the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. Notwithstanding the foregoing, no action of
the Committee under this Section 3.3 shall reduce the rights of any Participant
without the Participant’s consent. To the extent applicable, the Plan is
intended to comply with the applicable requirements of Rule 16b-3 and
Section 162(m) of the Code, and the Plan shall be limited, construed and
interpreted in a manner so as to comply therewith.

(b) Without limiting the generality of the foregoing, the Committee may adopt
special guidelines and provisions for persons who are residing in or employed
in, or subject to the taxes of, any domestic or foreign jurisdictions, to comply
with applicable laws, regulations, or accounting, listing or other rules with
respect to such domestic or foreign jurisdictions.

3.4 Decisions Final. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the sole discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.

3.5 Procedures. The Board shall designate one of the members of the Committee as
chairman and the Committee shall hold meetings, subject to the Bylaws of the
Company, at such times and places as it shall deem advisable, including, without
limitation, by telephone conference or by written consent to the extent
permitted by applicable law. The Committee shall make such rules and regulations
for the conduct of its business as it shall deem advisable.

 

9



--------------------------------------------------------------------------------

3.6 Assistance of Employees and Advisors; Liability and Indemnification.

(a) The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers or other employees to execute agreements or other
documents on behalf of the Committee.

(b) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to subsection (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by applicable law, no officer of the Company or member or former
member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

3.7 Indemnification. To the maximum extent permitted by applicable law and the
Certificate of Incorporation and Bylaws of the Company and to the extent not
covered by insurance directly insuring such person, each officer and member or
former member of the Committee or the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Committee) or liability (including any
sum paid in settlement of a claim with the approval of the Committee), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of the Plan, except to the extent arising out
of such officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
officers, members or former members may have under applicable law or under the
Certificate of Incorporation or Bylaws of the Company or any Affiliate or any
agreement of indemnification. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her under the Plan.

3.8 Delegation. The Committee may delegate, to the extent permitted by law and
applicable stock exchange rules, to one or more Directors or one or more
officers or a committee of Directors or officers the right to grant Awards to
Eligible Employees who are not Directors or officers of the Company and to
cancel or suspend Awards to Eligible Employees who are not Directors or officers
of the Company.

ARTICLE IV

SHARE LIMITATION

4.1 Shares.

(a) Aggregate Limitation. The following provisions apply in determining the
aggregate number of shares of Common Stock available under the Plan.

(i) Subject to adjustment as provided in Section 4.2, a total of
13,950,000 shares of Common Stock shall be authorized for grant under the Plan,
less one share of Common Stock for every one share of Common Stock that was
subject to an option or stock appreciation right granted after February 28, 2009
under the Prior Plans and 1.5 shares of Common Stock for every one share of
Common Stock that was subject to an award (other than an option or stock
appreciation right) granted after February 28, 2009 under the Prior Plans, which
shares may be either authorized and unissued Common Stock or Common Stock held
in or acquired for the treasury of the Company or both. Any shares of Common
Stock that are subject to Awards of Options or Stock Appreciation

 

10



--------------------------------------------------------------------------------

Rights shall be counted against this limit as one share for every share subject
to such Awards. Any shares of Common Stock that are subject to Awards other than
Options or Stock Appreciation Rights shall be counted against this limit as
1.5 shares for every share subject to such Awards. In no event shall the
aggregate number of shares of Common Stock issued pursuant to Incentive Stock
Options exceed 10,000,000 shares, subject to adjustment as provided in
Section 4.2. After the Effective Date of the Plan, no awards may be granted
under any Prior Plan.

(ii) If an Award (or an award under either of the Prior Plans) is forfeited,
expires or otherwise terminates without issuance, or is settled for cash, after
February 28, 2009, the shares of Common Stock subject to such Award shall, to
the extent of such forfeiture, expiration, termination or cash settlement, again
be available for Awards under the Plan in accordance with this Section 4.1(a).
If any shares of Common Stock subject to an Award are forfeited, expire or
otherwise terminate without issuance after February 28, 2009, the shares shall,
to the extent of such forfeiture, expiration, or termination, again be available
for Awards under the Plan in accordance with this Section 4.1(a). If a Stock
Appreciation Right is granted in tandem with an Option, such grant shall apply
only once against the maximum number of shares of Common Stock that may be
issued under the Plan. Shares of Common Stock underlying Awards (or Prior Plan
awards) settled in cash shall again be available for issuance under the Plan.

(iii) In determining the number of shares of Common Stock available for Awards,
if Common Stock has been delivered or exchanged as full or partial payment to
the Company for payment of the exercise price or purchase price of an Option
under the Plan or an option under a Prior Plan, or for payment of withholding
taxes with respect to Options or Stock Appreciation Rights under the Plan or
options under the Prior Plans, or if the number of shares of Common Stock
otherwise deliverable has been reduced for payment of the exercise price or
purchase price or for payment of withholding taxes, the number of shares of
Common Stock exchanged as payment in connection with the exercise or for
withholding or reduced shall not again be available for purpose of Awards under
this Plan. In addition, shares of Common Stock reacquired by the Company on the
open market or otherwise using cash proceeds received by the Company from the
exercise of Options granted under the Plan or options granted under the Prior
Plans shall not again be available for purposes of Awards under this Plan.
Shares of Common Stock not issued upon the stock settlement of a Stock
Appreciation Right shall not again be available for issuance under this Plan.

(iv) Any share of Common Stock that again becomes available for grant pursuant
to this Section 4.1(a) shall be added back as one share if such share was
subject to an Option or Stock Appreciation Right granted under the Plan (or an
option or stock appreciation right under either of the Prior Plans), and as
1.5 shares if such share was subject to an Award other than an Option or a Stock
Appreciation Right under the Plan (or an option or stock appreciation right
under either of the Prior Plans).

(b) Individual Limitation. The following provisions apply in determining the
aggregate number of shares of Common Stock available under the Plan for Awards
to individual Eligible Employees and Consultants.

(i) The maximum number of shares of Common Stock subject to any Performance
Award denominated in shares of Common Stock (or units representing Common Stock)
which may be granted to any one Eligible Employee or Consultant under the Plan
in any calendar year is 500,000, subject to any increase or decrease pursuant to
Section 4.2.

(ii) The maximum number of shares of Common Stock subject to any Restricted
Stock Award, RSU Award, or Other Stock-Based Award that is subject to the
attainment of specified performance goals which may be granted to any one
Eligible Employee or Consultant under the Plan in any calendar year is 500,000
for each type of Award, subject to any increase or decrease pursuant to
Section 4.2.

(iii) The maximum number of shares of Common Stock that may be subject to an
Option or Stock Appreciation Right granted to any Eligible Employee or
Consultant under the Plan in one calendar year is

 

11



--------------------------------------------------------------------------------

1,500,000 for each type of Award, subject to any increase or decrease pursuant
to Section 4.2. If a Tandem Stock Appreciation Right is granted in tandem with
an Option, it shall apply against the Eligible Employee’s or Consultant’s
individual share limitations for both Stock Appreciation Rights and Options.

(iv) The maximum payment under any Performance Awards denominated in dollars
under the Plan to any Eligible Employee or Consultant for any Performance Period
shall be $3,500,000.

(v) To the extent that shares of Common Stock for which Awards are permitted to
be granted to a Participant pursuant to this Section 4.1(b) during a calendar
year or Performance Period, as the case may be, are not covered by an Award in
such calendar year or Performance Period, such shares of Common Stock shall not
increase the number of shares available for grant or issuance to the Participant
in any subsequent calendar year or Performance Period during the term of this
Plan.

(c) Substitute Awards. Substitute Awards shall not reduce the shares of Common
Stock authorized for grant under the Plan pursuant to Section 4.1(a), and shares
subject to Substitute Awards that are forfeited, expire or otherwise terminate
without issuance, or are settled for cash, shall not be available for Awards
under the Plan. In the event that a company acquired by the Company or an
Affiliate, or with which the Company or an Affiliate combines, has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares of Common Stock authorized for grant under the Plan; provided that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall not be made to individuals who were
employed, immediately before the acquisition or combination, by the Company or
entities that were its subsidiaries immediately before the acquisition or
combination.

4.2 Changes.

(a) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate,
(v) any sale or transfer of all or part of the assets or business of the Company
or any Affiliate or (vi) any other corporate act or proceeding.

(b) Subject to the provisions of Section 4.2(d), in the event of any change in
the capital structure or business of the Company by reason of any stock split,
reverse stock split, stock dividend, combination or reclassification of shares,
recapitalization, merger, consolidation, spin-off, reorganization, partial or
complete liquidation, issuance of rights or warrants to purchase any Common
Stock or securities convertible into Common Stock, any sale or transfer of all
or part of the Company’s assets or business, any special or extraordinary cash
dividend or any other corporate transaction or event having an effect similar to
any of the foregoing and effected without receipt of consideration by the
Company, then the aggregate number and kind of shares that thereafter may be
issued under the Plan, the maximum number and kind of shares that may be issued
to individual Eligible Employees and Consultants under the Plan, the number and
kind of shares or other property (including cash) to be issued upon exercise of
an outstanding Award or under other Awards granted under the Plan and the
purchase price thereof shall be appropriately adjusted consistent with such
change in such manner as the Committee may deem equitable to prevent substantial
dilution or enlargement of the rights granted to, or available for, Participants
under the Plan, and any such adjustment determined by the Committee in good
faith shall be final, binding and conclusive on the Company and all Participants
and employees and their respective heirs, executors,

 

12



--------------------------------------------------------------------------------

administrators, successors and assigns. In connection with any event described
in this paragraph, the Committee may provide, in its sole discretion, for the
cancellation of any outstanding Awards and payment in cash or other property in
exchange therefor in such manner as determined by the Committee in its good
faith discretion (provided that if the exercise price of any Option or Stock
Appreciation Right equals or exceeds the Fair Market Value of a share of Common
Stock at the time of such event, no payment shall be required to cancel such
Award). Except as provided in this Section 4.2 or in the applicable Award
agreement, a Participant shall have no rights by reason of any issuance by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend, any other increase or decrease in the number of shares of
stock of any class, any sale or transfer of all or part of the Company’s assets
or business or any other change affecting the Company’s capital structure or
business.

(c) Except as otherwise determined by the Committee, fractional shares of Common
Stock resulting from any adjustment in Awards pursuant to Section 4.2(a) or
(b) shall be aggregated until, and eliminated at, the time of exercise by
rounding-down and any remaining fractional shares of Common Stock shall be
settled in cash. Notice of any adjustment shall be given by the Committee to
each Participant whose Award has been adjusted and such adjustment (whether or
not such notice is given) shall be effective and binding for all purposes of the
Plan.

(d) In the event of (i) the consummation of any merger or consolidation of the
Company in which the Company is not the continuing or surviving corporation,
(ii) any transaction that results in the acquisition of substantially all of the
Company’s outstanding Common Stock by a single person or entity or by a group of
persons and/or entities acting in concert, or (iii) the sale or transfer of all
or substantially all of the Company’s assets (each of the foregoing being
referred to as an “Acquisition Event”), then the Committee, in its sole
discretion, may terminate all vested and unvested Awards that are outstanding as
of the date of the Acquisition Event by delivering notice of termination to each
Participant at least 20 days prior to the date of the Acquisition Event, in
which case, during the period from the date on which such notice of termination
is delivered to the date of the Acquisition Event, each such Participant shall
have the right to exercise in full all of his or her vested and unvested Awards
that are then outstanding (without regard to any limitations on vesting or
exercisability otherwise contained in the Award agreements), provided that any
such exercise shall be contingent on the consummation of the Acquisition Event,
and provided further that if the Acquisition Event does not occur within a
specified period after giving such notice for any reason whatsoever, the notice
and exercise pursuant thereto shall be null and void. If an Acquisition Event
occurs but the Committee does not terminate the outstanding Awards pursuant to
this Section 4.2(d), then the provisions of Section 4.2(b) and Article XI shall
apply.

4.3 Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.

ARTICLE V

ELIGIBILITY

5.1 General Eligibility. All Eligible Employees, Consultants and Non-Employee
Directors are eligible to be granted Awards. Eligibility for the grant of Awards
and actual participation in the Plan shall be determined by the Committee in its
sole discretion.

5.2 Incentive Stock Options. Notwithstanding the foregoing, only Eligible
Employees of the Company, its Subsidiaries and its Parent (if any) are eligible
to be granted Incentive Stock Options under this Plan. Eligibility for the grant
of an Incentive Stock Option and actual participation in this Plan shall be
determined by the Committee in its sole discretion.

 

13



--------------------------------------------------------------------------------

5.3 General Requirement. The vesting and exercise of Awards granted to a
prospective employee or consultant shall be conditioned upon such individual
actually becoming an employee of or consultant to the Company or an Affiliate
within a reasonable time thereafter, as determined by the Committee.

ARTICLE VI

STOCK OPTIONS

6.1 Options. Options may be granted alone or in addition to other Awards granted
under the Plan. The Committee shall have the authority to grant any Eligible
Employee, Consultant or Non-Employee Director one or more Options. Each Option
granted under the Plan shall be either: (a) an Incentive Stock Option or (b) a
Non-Qualified Stock Option.

6.2 Grants. The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options. The Committee shall have the authority to grant any
Consultant or Non-Employee Director one or more Non-Qualified Stock Options. To
the extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof that does not so qualify
shall constitute a separate Non-Qualified Stock Option.

6.3 Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:

(a) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per share of Common Stock subject to an Option shall be
determined by the Committee at the time of grant, provided that the per-share
exercise price of any Option shall not be less than 100% (or, in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, 110%) of the Fair
Market Value of the Common Stock at the time of grant (unless adjusted in
accordance with Section 4.2(b)). Other than pursuant to Section 4.2(b) or
Article XI, in the absence of stockholder approval, the Committee shall not be
permitted to (a) lower the exercise price per share of an Option after it is
granted, (b) cancel an Option when the exercise price per share exceeds the Fair
Market Value of the underlying shares in exchange for cash or another Award
(other than in connection with Substitute Awards), or (c) take any other action
with respect to an Option that may be treated as a repricing under the rules and
regulations of the New York Stock Exchange.

(b) Option Term. The term of each Option shall be fixed by the Committee,
provided that no Option shall be exercisable more than ten (10) years after the
date the Option is granted, and provided, further, that the term of an Incentive
Stock Option granted to a Ten Percent Stockholder shall not exceed five years.

(c) Exercisability. Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant. Notwithstanding the foregoing, the Committee may waive any limitations on
exercisability at any time at or after grant in whole or in part (including
waiver of installment exercise provisions or acceleration of the time at which
such Option may be exercised), including, without limitation, in connection with
an employment termination.

(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, to the extent vested,
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price (or arrangements satisfactory to the
Committee made for such payment) as follows: (i) in cash or by check, bank draft
or money order payable to the order of the Company; or (ii) on such other terms
and conditions as may be acceptable to the Committee, including the tendering
(either actually or through attestation) or withholding of

 

14



--------------------------------------------------------------------------------

shares of Common Stock. No shares of Common Stock shall be issued until payment
therefor, as provided herein, has been made or provided for. Notwithstanding the
foregoing, the Committee may provide that if on the last day of the Option term,
the Fair Market Value of a share of Common Stock exceeds the exercise price, the
Participant has not exercised the Option (or any corresponding Tandem Stock
Appreciation Right), and the Option is vested and has not expired, such Option
(but not any corresponding Tandem Stock Appreciation Right) shall be deemed to
have been exercised by the Participant based on net exercise for exercise price
and tax withholding on such last day and the Company shall make the appropriate
payment for the remaining value. Section 7.4(c) shall apply to the exercise of
any Non-Tandem Stock Appreciation Right.

(e) Non-Transferability of Options. No Option shall be Transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Options shall be exercisable, during the Participant’s lifetime, only by
the Participant. Notwithstanding the foregoing, the Committee may determine, in
its sole discretion, at the time of grant or thereafter that a Non-Qualified
Stock Option that is otherwise not Transferable pursuant to this Section is
Transferable to a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee. A Non-Qualified Stock
Option that is Transferred to a Family Member pursuant to the preceding sentence
(i) may not be subsequently Transferred otherwise than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of the Plan and
the applicable Award agreement. Any shares of Common Stock acquired upon the
exercise of a Non-Qualified Stock Option by a permissible transferee of a
Non-Qualified Stock Option or a permissible transferee pursuant to a Transfer
after the exercise of the Non-Qualified Stock Option shall be subject to the
terms of the Plan and the applicable Award agreement.

(f) Termination by Death, Disability or Retirement. Except as otherwise
(x) provided in a written agreement between the Company and the Participant or
(y) determined by the Committee at grant or (if no rights of the Participant are
reduced) thereafter, if a Participant’s Termination is by reason of death,
Disability or Retirement, all Options that are held by such Participant that are
vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant (or, in the case of death, by the legal
representative of the Participant’s estate) at any time within a period of one
year from the date of such Termination, but in no event beyond the expiration of
the stated term of such Options if the Options are Incentive Stock Options or if
such Termination is by reason of Retirement; provided, however, that in the case
of Retirement or Disability, if the Participant dies within such exercise
period, all unexercised Options held by such Participant shall thereafter be
exercisable, to the extent to which they were exercisable at the time of death,
for a minimum period of 90 days from the date of such death, but in no event
beyond the expiration of the stated term of such Options if the Options are
Incentive Stock Options.

(g) Termination for Cause. Except as otherwise (x) provided in a written
agreement between the Company and the Participant or (y) determined by the
Committee at grant or (if no rights of the Participant are reduced) thereafter,
if a Participant’s Termination (i) is for Cause or (ii) is a voluntary
Termination after the occurrence of an event that would be grounds for a
Termination for Cause, all Options held by such Participant, whether or not
vested, shall thereupon terminate and expire as of the date of such Termination
or, if earlier, the date of the Cause event. If a Participant’s service with the
Company is suspended pending an investigation of whether the Participant shall
be terminated for Cause, all of the Participant’s rights under any Option shall
be suspended during the period of investigation.

(h) Termination for Any Other Reason. Except as otherwise (x) provided in a
written agreement between the Company and the Participant or (y) determined by
the Committee at grant or (if no rights of the Participant are reduced)
thereafter, if a Participant’s Termination is for any reason not set forth in
Section 6.3(f) or (g), all Options that are held by such Participant that are
vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant at any time within a period of 90 days from the
date of such Termination, but in no event beyond the expiration of the stated
term of such Options.

 

15



--------------------------------------------------------------------------------

(i) Unvested Options. Except as otherwise (x) provided in a written agreement
between the Company and the Participant or (y) determined by the Committee at
grant or (if no rights of the Participant are reduced) thereafter, Options that
are not vested as of the date of a Participant’s Termination for any reason
shall terminate and expire as of the date of such Termination.

(j) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000
(or such other amount specified by applicable law), such Options shall be
treated as Non-Qualified Stock Options. Should any provision of this Plan not be
necessary in order for the Options to qualify as Incentive Stock Options, or
should any additional provisions be required, the Committee may amend this Plan
accordingly, without the necessity of obtaining the approval of the stockholders
of the Company.

(k) Form, Modification, Extension and Renewal of Options. Subject to the terms
and conditions and within the limitations of the Plan, Options shall be
evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may (i) modify, extend or renew outstanding Options granted
under the Plan (provided that the rights of a Participant are not reduced
without his or her consent), and (ii) accept the surrender of outstanding
Options (up to the extent not theretofore exercised) and authorize the granting
of new Options in substitution therefor (to the extent not theretofore
exercised). Notwithstanding the foregoing, an outstanding Option may not be
modified to reduce the exercise price thereof nor may a new Option at a lower
price be substituted for a surrendered Option (other than adjustments or
substitutions in accordance with Section 4.2), unless such action is approved by
the stockholders of the Company.

(l) Early Exercise. The Committee may provide that an Option include a provision
whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option and such
shares shall be subject to the provisions of Article VIII and treated as
restricted stock. Any unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.

(m) Other Terms and Conditions. Options may contain such other provisions, which
shall not be inconsistent with any of the terms of the Plan, as the Committee
shall deem appropriate.

ARTICLE VII

STOCK APPRECIATION RIGHTS

7.1 Tandem Stock Appreciation Rights. Tandem Stock Appreciation Rights may be
granted in conjunction with all or part of any Option (a “Reference Stock
Option”) granted under the Plan. In the case of a Non-Qualified Stock Option,
such rights may be granted either at or after the time of the grant of such
Reference Stock Option. In the case of an Incentive Stock Option, such rights
may be granted only at the time of the grant of such Reference Stock Option.

7.2 Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:

(a) Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares

 

16



--------------------------------------------------------------------------------

covered by the Reference Stock Option shall not be reduced until and then only
to the extent the exercise or termination of the Reference Stock Option causes
the number of shares covered by the Tandem Stock Appreciation Right to exceed
the number of shares remaining available and unexercised under the Reference
Stock Option.

(b) Exercisability. Tandem Stock Appreciation Rights shall be exercisable only
at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI, and shall be subject to the provisions of Section 6.3(c).

(c) Method of Exercise. A Tandem Stock Appreciation Right may be exercised by
the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2.
Options that have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised. There shall be no deemed exercise of a Tandem Stock Appreciation
Right corresponding to any Option that is deemed exercised on the last day of
its term in accordance with Section 6.3(d).

(d) Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as determined by the Committee in its sole discretion
at the time of grant or, if permitted by the grant, at the time of exercise)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the exercise price per share of the Tandem Stock Appreciation Right
multiplied by the number of shares in respect of which the Tandem Stock
Appreciation Right shall have been exercised. The exercise price of a Tandem
Stock Appreciation Right shall be required to be in accordance with
Section 6.3(a) and may not be less than 100% of the Fair Market Value of the
Common Stock on the date of grant except (i) if such Tandem Stock Appreciation
Right is added to an Option after the date of grant of the Option, in which case
the exercise price of the Tandem Stock Appreciation Right may be less than the
Fair Market Value of the Common Stock on the date of grant if such exercise
price is equal to the exercise price of the Option, or (ii) in the case of
Substitute Awards, in connection with an adjustment pursuant to Section 4.2(b).

7.3 Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation Rights
may also be granted without reference to any Options granted under the Plan.

7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:

(a) Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by
the Committee, but shall not exceed ten (10) years after the date the right is
granted.

(b) Exercisability. Non-Tandem Stock Appreciation Rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant.

(c) Method of Exercise. Subject to the installment, exercise and waiting period
provisions that apply under subsection (b) above, Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.
Notwithstanding the foregoing, the Committee may provide that if on the last day
of the term of a Non-Tandem Stock Appreciation Right, the Fair Market Value of a
share of Common Stock exceeds the exercise price, the Participant has not
exercised the Non-Tandem Stock Appreciation Right, and the Non-Tandem Stock
Appreciation Right is vested and has not expired, such Non-Tandem Stock
Appreciation Right shall be deemed to have been exercised by the Participant for
cash on such last day and the Company shall make the appropriate payment for
such amount, less applicable withholding.

 

17



--------------------------------------------------------------------------------

(d) Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right, a
Participant shall be entitled to receive, for each right exercised, an amount in
cash and/or Common Stock (as determined by the Committee in its sole discretion
at the time of grant or, if permitted by the grant, at the time of exercise) no
greater than the excess of the Fair Market Value of one share of Common Stock on
the date the right is exercised over the exercise price of the right. The
exercise price of a Non-Tandem Stock Appreciation Right may not be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant
except in the case of Substitute Awards, in connection with an adjustment
pursuant to Section 4.2(b). Other than pursuant to Section 4.2(b) and
Article XI, in the absence of stockholder approval, the Committee shall not be
permitted to (a) lower the exercise price per share of a Non-Tandem Stock
Appreciation Right after it is granted, (b) cancel a Non-Tandem Stock
Appreciation Right when the exercise price of the right exceeds the Fair Market
Value of the underlying shares in exchange for cash or another Award (other than
in connection with Substitute Awards), or (c) take any other action with respect
to a Non-Tandem Stock Appreciation Right that may be treated as a repricing
under the rules and regulations of the New York Stock Exchange.

7.5 Non-Transferability of Stock Appreciation Rights. No Stock Appreciation
Right shall be Transferable by the Participant otherwise than by will or by the
laws of descent and distribution, and all Stock Appreciation Rights shall be
exercisable, during the Participant’s lifetime, only by the Participant.
Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, at the time of grant or thereafter that a Stock Appreciation Right
that is otherwise not Transferable pursuant to this Section is Transferable to a
Family Member in whole or in part and in such circumstances, and under such
conditions, as specified by the Committee. A Stock Appreciation Right that is
Transferred to a Family Member pursuant to the preceding sentence (i) may not be
subsequently Transferred otherwise than by will or by the laws of descent and
distribution and (ii) remains subject to the terms of the Plan and the
applicable Award agreement. Any shares of Common Stock acquired upon the
exercise of a Stock Appreciation Right by a permissible transferee of a Stock
Appreciation Right or a permissible transferee pursuant to a Transfer after the
exercise of the Stock Appreciation Right shall be subject to the terms of the
Plan and the applicable Award agreement.

ARTICLE VIII

RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNITS

8.1 Restricted Stock Awards and RSU Awards. Restricted Stock Awards and RSU
Awards may be issued either alone or in addition to other Awards granted under
the Plan. The Committee shall determine the Eligible Employees, Consultants and
Non-Employee Directors to whom, and the time or times at which, grants of
Restricted Stock Awards and RSU Awards shall be made, the number of shares to be
awarded, the price (if any) to be paid by the Participant (subject to
Section 8.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards. RSU Awards may be settled in shares of
Common Stock and/or in cash or any combination as determined by the Committee in
its sole discretion at or after the time of grant.

8.2 Awards and Certificates. Eligible Employees, Consultants and Non-Employee
Directors selected to receive a Restricted Stock Award or RSU Award shall not
have any rights with respect to such Award, unless and until such Participant
has delivered a fully executed copy of the agreement evidencing the Award to the
Company and has otherwise complied with the applicable terms and conditions of
such Award. Further, such Award shall be subject to the following conditions:

(a) Purchase Price. Unless (x) otherwise provided by the Committee or
(y) prohibited by applicable law, the purchase price of a Restricted Stock Award
or RSU Award shall be zero. If required by law or the Committee otherwise
determines that a Restricted Stock Award or RSU Award shall have a purchase
price, such purchase price shall not be less than par value.

 

18



--------------------------------------------------------------------------------

(b) Acceptance. Restricted Stock Awards must be accepted within the period, if
any, specified by the Committee at grant, by executing an Award agreement and by
paying the price (if any) the Committee has designated thereunder (such
acceptance may be in any manner that the Committee may establish, including
deemed acceptance).

8.3 Restrictions and Conditions. Restricted Stock Awards and RSU Awards awarded
pursuant to the Plan shall be subject to the following restrictions and
conditions:

(a) Restriction Period.

(i) The Participant shall not be permitted to Transfer a Restricted Stock Award
or RSU Award awarded under the Plan during the period or periods set by the
Committee (the “Restriction Period”) commencing on the date of such Award, as
set forth in the Award agreement and such agreement shall set forth a vesting
schedule and any events that would accelerate vesting of the Restricted Stock
Award or RSU Award. The Committee may place conditions on the grant based on
service, attainment of performance goals pursuant to Section 8.3(a)(ii) below
and/or such other factors or criteria as the Committee may determine in its sole
discretion. In addition, the Committee in its sole discretion may (A) provide
for the lapse of restrictions in whole or in part, (B) accelerate the vesting of
all or any part of any Restricted Stock Award or RSU Award and/or (C) waive the
deferral limitations for all or any part of any such Award.

(ii) Objective Performance Goals, Formulas or Standards. If the grant of a
Restricted Stock Award or RSU Award or the lapse of restrictions is based on the
attainment of performance goals, the Committee shall establish the objective
performance goals, including, to the extent the Committee so determines, from
among those set forth in Exhibit A hereto, and the applicable vesting percentage
of the Restricted Stock Award or RSU Award applicable to each Participant or
class of Participants in writing prior to the beginning of the applicable
Performance Period or at such later date as determined by the Committee in its
sole discretion; provided that if and to the extent such Restricted Stock Award
or RSU Award is intended to comply with Section 162(m) of the Code, the
Committee may only establish such objective performance goals at such later date
as permitted under Section 162(m) of the Code and while the outcome of the
performance goals is substantially uncertain.

(b) Rights as a Stockholder; Dividends. Beginning on the date of grant of a
Restricted Stock Award and subject to acceptance of the associated Award
agreement, the Participant shall become a stockholder of the Company with
respect to all shares of Common Stock subject to the Restricted Stock Award and
shall have all of the rights of a stockholder, including the right to vote such
shares and the right to receive distributions made with respect to such shares,
including regular cash dividends (except as otherwise provided by the Committee
in the grant); provided, however, that in the absence of Committee action to the
contrary, any shares of Common Stock or any other property (other than regular
cash distributions) distributed as a dividend or otherwise with respect to any
Restricted Stock Award as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as the shares covered by such Award. The
Committee may provide for the right to receive Dividend Equivalents (as defined
in Section 14.3) with respect to RSU Awards. Notwithstanding anything herein to
the contrary, any dividends or Dividend Equivalents provided with respect to
Restricted Stock or RSU Awards that are subject to the attainment of specified
performance goals shall be subject to the same restrictions and risk of
forfeiture as the underlying Awards.

(c) Termination. Except as otherwise (x) provided in a written agreement between
the Company and the Participant or (y) determined by the Committee at grant or
(if no rights of the Participant are reduced) thereafter, subject to the
applicable provisions of the Award agreement and the Plan, upon a Participant’s
Termination for any reason during the relevant Restriction Period, all
Restricted Stock Awards and RSU Awards still subject to restriction will vest,
continue to vest, or be forfeited in accordance with the terms and conditions
established by the Committee at grant or thereafter (if no rights of the
Participant are reduced). In the absence of such provisions in the Award
agreement, in the event of: (i) death, Disability or Retirement, restrictions
shall lapse on the Participant’s Restricted Stock Awards and RSU Awards on a pro
rata monthly basis through the date of

 

19



--------------------------------------------------------------------------------

Termination, with performance awards paid at the end of the performance period
based on actual results; and (ii) any other Termination, any unvested Restricted
Stock Awards or RSUs shall immediately be cancelled.

(d) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock Award or RSU Award, certificates for
shares attributable to such Award shall be delivered to the Participant (or, if
certificates were previously issued, replacement certificates shall be delivered
upon return of the previously issued certificates). All legends shall be removed
from said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee. Notwithstanding the foregoing, actual certificates shall not be
issued to the extent that book entry recordkeeping is used.

ARTICLE IX

PERFORMANCE AWARDS

9.1 Performance Awards. Performance Awards may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Eligible Employees, Consultants and Non-Employee Directors to whom, and the
time or times at which, Performance Awards shall be awarded, the number of
Performance Awards to be awarded to any person, the duration of the period (the
“Performance Period”) during which, and the conditions under which, a
Participant’s right to Performance Awards will be vested, the ability of
Participants to defer receipt of Performance Awards, and the other terms and
conditions of the Award in addition to those set forth in Section 9.2.

The Committee shall condition the right to payment or vesting of any Performance
Award upon the attainment of objective performance goals established pursuant to
Section 9.2(b) below.

9.2 Terms and Conditions. Performance Awards awarded pursuant to this Article IX
shall be subject to the following terms and conditions:

(a) Earning or Vesting of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals established pursuant to Section 9.2(b) are achieved and the
percentage of each Performance Award that has been earned or vested.

(b) Objective Performance Goals, Formulas or Standards. The Committee shall
establish the objective performance goals, including, to the extent the
Committee so determines, from among those set forth in Exhibit A hereto, for the
earning of Performance Awards based on a Performance Period applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable Performance Period or such later date as determined by the Committee
in its sole discretion; provided that if and to the extent such Awards are
intended to comply with Section 162(m) of the Code, the Committee may only
establish such objective performance goals at such later date as permitted
thereunder and while the outcome of such performance goals is substantially
uncertain.

(c) Payment. Following the Committee’s determination pursuant to Section 9.2(a),
shares of Common Stock and/or cash, as determined by the Committee in its sole
discretion at the time of grant or, if permitted by the grant, thereafter, shall
be delivered to the Eligible Employee, Consultant or Non-Employee Director, or
his legal representative, in an amount equal to such individual’s earned or
vested Performance Award. Notwithstanding the foregoing, the Committee may, in
its sole discretion and, to the extent Section 162(m) of the Code is applicable,
in accordance therewith, (i) award a number of shares of Common Stock or an
amount of cash less than the earned Performance Award and/or (ii) subject the
payment of all or part of any Performance Award to additional vesting,
forfeiture and deferral conditions.

 

20



--------------------------------------------------------------------------------

(d) Termination. Subject to the applicable provisions of the Award agreement and
the Plan, upon a Participant’s Termination for any reason during the Performance
Period for a Performance Award, such Performance Award will vest or be forfeited
in accordance with the terms and conditions established by the Committee at
grant or, if no rights of the Participant are reduced, thereafter.

(e) Accelerated Vesting. The Committee, in its sole discretion, may accelerate
the vesting of all or any part of any Performance Award or waive the deferral
limitations for all or any part of such Award.

ARTICLE X

OTHER STOCK-BASED AWARDS

10.1 Other Awards.

(a) Subject to the limitations set forth in Section 4.1, the Committee is
authorized to grant to Eligible Employees, Consultants and Non-Employee
Directors Other Stock-Based Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to, shares of Common
Stock, including, but not limited to, (a) shares of Common Stock awarded purely
as a bonus and not subject to any restrictions or conditions, (b) shares of
Common Stock in payment of the amounts due under an incentive or performance
plan sponsored or maintained by the Company or an Affiliate, (c) stock
equivalent units, and (d) Awards valued by reference to book value of shares of
Common Stock. Other Stock-Based Awards may be granted either alone or in
addition to or in tandem with other Awards granted under the Plan.

(b) Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Employees, Consultants and Non-Employee Directors to
whom, and the time or times at which, such Awards shall be made, the number of
shares of Common Stock to be awarded pursuant to such Awards, and all other
conditions of the Awards.

(c) The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified performance goals, including, to the extent the
Committee so determines, from among those set forth on Exhibit A hereto, as the
Committee may determine in its sole discretion. The Committee shall establish
such goals based on a Performance Period applicable to each Participant or class
of Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as determined by the Committee in its sole
discretion; provided that if and to the extent such Other Stock-Based Awards are
intended to comply with Section 162(m) of the Code, the Committee may establish
such objective performance goals only at such later date as permitted thereunder
and while the outcome of such performance goals is substantially uncertain.

10.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article X shall be subject to the following terms and conditions:

(a) Vesting. Any Award under this Article X and any Common Stock covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee in its sole discretion.

(b) Price. Common Stock issued on a bonus basis under this Article X may be
issued for no cash consideration to the extent permitted by law.

 

21



--------------------------------------------------------------------------------

ARTICLE XI

CHANGE IN CONTROL PROVISIONS

11.1 Treatment upon Change in Control. In the event of a Change in Control of
the Company, and except as otherwise provided by the Committee in an Award
agreement or in a written employment agreement between the Company and a
Participant, the vesting of a Participant’s Award shall not accelerate and a
Participant’s Award shall be treated in accordance with one of the following
methods as determined by the Committee in its sole discretion:

(a) Awards, whether or not then vested by their terms or pursuant to the
preceding sentence, shall be continued, assumed, have new rights substituted
therefor or be treated in accordance with Section 4.2, as determined by the
Committee in its sole discretion. Notwithstanding anything to the contrary
herein, for purposes of Incentive Stock Options, any assumed or substituted
Option shall comply with the requirements of Treasury Regulation § 1.424-1 (and
any amendments thereto).

(b) The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate (or the cancellation and extinguishment
thereof pursuant to the terms of a merger or other purchase agreement entered
into by the Company) for an amount of cash equal to the Change in Control Price
(as defined below) of the shares of Common Stock covered by such Awards (less,
solely to the extent applicable, the aggregate exercise price of such Awards).
For purposes of this Section 11.1, “Change in Control Price” shall mean the
value of such Awards based upon the price per share of Common Stock received or
to be received by other stockholders of the Company in the transaction. The
Committee may, in its sole discretion, provide for the cancellation of Options
or Stock Appreciation Rights, if the Change in Control Price is less than the
exercise price of such Award(s).

(c) Notwithstanding anything else herein, the Committee may also provide at the
time of grant or at any time thereafter for the vesting or lapse of restrictions
of an Award upon a Termination without Cause (or such other termination or
event) during a period within two years following a Change in Control, or such
other provision for treatment of such Awards upon a Change in Control.

11.2 Definition.

(a) Unless otherwise determined by the Committee at grant as set forth in an
Award agreement, a “Change in Control” shall be deemed to have occurred upon:

(i) the consummation of any merger or consolidation of the Company, if following
such merger or consolidation the holders of the Company’s outstanding voting
securities immediately prior to such merger or consolidation do not own a
majority of the outstanding voting securities of the surviving corporation in
approximately the same proportion as before such merger or consolidation;

(ii) individuals who constitute the Board at the beginning of any 24-month
period (“Incumbent Directors”) ceasing for any reason during such 24-month
period to constitute at least a majority of the Board, provided that any person
becoming a director during any such 24-month period whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement for the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director;

(iii) the consummation of any sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the Company’s assets, other than a transfer of the Company’s assets to a

 

22



--------------------------------------------------------------------------------

majority-owned subsidiary of the Company or any other entity the majority of
whose voting power is held by the shareholders of the Company in approximately
the same proportion as before such transaction;

(iv) the approval by the holders of the Common Stock of any plan or proposal for
the liquidation or dissolution of the Company; or

(v) the acquisition by a person, within the meaning of Section 3(a)(9) or
Section 13(d)(3) (as in effect on the date of adoption of the Plan) of the
Exchange Act, of a majority or more of the Company’s outstanding voting
securities (whether directly or indirectly, beneficially or of record), other
than a person who held such majority on the date of adoption of the Plan.

(b) Ownership of voting securities shall take into account and shall include
ownership as determined by applying Rule 13d-3(d)(1)(i) (as in effect on the
date of adoption of the Plan) pursuant to the Exchange Act.

(c) Notwithstanding the foregoing, with respect to any portion of any Award
under this Plan that constitutes “non-qualified deferred compensation” pursuant
to Section 409A of the Code, no Change in Control shall occur for purposes of
this Plan providing for a change in the time and/or form of benefit unless such
event is also a “change in control event” for purposes of Section 409A, or
unless such change is otherwise permissible pursuant to Section 409A.

ARTICLE XII

TERMINATION OR AMENDMENT OF PLAN/NON-TRANSFERABILITY OF AWARDS

12.1 Termination or Amendment. Notwithstanding any other provision of the Plan,
the Board (or a duly authorized Committee thereof) may at any time, and from
time to time, amend, in whole or in part, any or all of the provisions of the
Plan (including any amendment deemed necessary to ensure that the Company may
comply with any regulatory requirement referred to in Article XIV), or suspend
or terminate it entirely, retroactively or otherwise; provided, however, that
except (x) to correct obvious drafting errors or as otherwise required by law or
(y) as specifically provided herein, the rights of a Participant with respect to
Awards granted prior to such amendment, suspension or termination may not be
reduced without the consent of such Participant; and provided further that
without the approval of the holders of the Company’s Common Stock entitled to
vote in accordance with applicable law, no amendment may be made that would
(i) increase the aggregate number of shares of Common Stock that may be issued
under the Plan under Section 4.1(a) (except by operation of Section 4.2);
(ii) change the classification of individuals eligible to receive Awards under
the Plan; (iii) extend the maximum option or SAR term under Section 6.3 or 7.4;
(iv) alter the last sentence of Section 6.3(a) or 7.4(d) regarding repricing of
Awards; (v) materially alter the performance goals as set forth in Exhibit A;
(vi) amend this Section 12.1; or (vii) require stockholder approval in order for
the Plan to continue to comply with the applicable provisions of Section 162(m)
of the Code, the applicable stock exchange rules, or, to the extent applicable
to Incentive Stock Options, Section 422 of the Code. In no event may the Plan be
amended without the approval of the stockholders of the Company in accordance
with the applicable laws of the State of Delaware to increase the aggregate
number of shares of Common Stock that may be issued under the Plan, decrease the
minimum exercise price of any Award, or make any other amendment that would
require stockholder approval under the rules of any exchange or system on which
the Company’s securities are listed or traded at the request of the Company. The
Committee may amend the terms of any Award theretofore granted, prospectively or
retroactively, but, subject to Article IV above, except (x) to correct obvious
drafting errors or as otherwise required by law or applicable accounting rules,
or (y) as specifically provided herein, no such amendment or other action by the
Committee shall reduce the rights of any holder without the holder’s consent.

12.2 Non-Transferability of Awards. Subject to Sections 6.3(e) and 7.5, except
as the Committee may permit, in its sole discretion, at the time of grant or
thereafter, no Award shall be Transferable by the Participant

 

23



--------------------------------------------------------------------------------

(including, without limitation, to a Family Member) otherwise than by will or by
the laws of descent and distribution, and all Awards shall be exercisable,
during the Participant’s lifetime, only by the Participant. Any attempt to
Transfer any Award or benefit not otherwise permitted by the Committee in
accordance with the foregoing sentence shall be void, and any such benefit shall
not in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.
Notwithstanding anything to the contrary contained in this Section 12.2 (or,
with respect to a Non-Qualified Stock Option, Section 6.3(e), or with respect to
a Stock Appreciation Right, Section 7.5), if and to the extent approved by the
Committee in its sole discretion, an employee or Non-Employee Director may
transfer an Award to a charitable organization. Any shares of Common Stock
acquired by a permissible transferee shall continue to be subject to the terms
of the Plan and the applicable Award agreement.

ARTICLE XIII

UNFUNDED PLAN

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments as to which a Participant has a fixed
and vested interest but that are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general unsecured creditor of the Company.

ARTICLE XIV

GENERAL PROVISIONS

14.1 Legend and Custody.

(a) The Committee may require each person receiving shares of Common Stock
pursuant to an Option or other Award under the Plan to represent to and agree
with the Company in writing that the Participant is acquiring the shares without
a view to distribution thereof. In addition to any legend required by the Plan,
the certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on Transfer.

(b) All certificates for shares of Common Stock delivered under the Plan shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under (a) the rules, regulations and other requirements of
the Securities and Exchange Commission, (b) any stock exchange upon which the
Common Stock is then listed or any national securities exchange system upon
whose system the Common Stock is then quoted, or (c) applicable law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(c) If stock certificates are issued in respect of an Award, the Committee may
require that any stock certificates evidencing such Award be held in custody by
the Company until the Award has vested or the restrictions thereon have lapsed,
and that, as a condition of any grant of such an Award, the Participant shall
have delivered a duly signed stock power, endorsed in blank, relating to the
Common Stock covered by such Award.

14.2 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

14.3 Deferral; Dividends and Dividend Equivalents. The Committee may, in its
sole discretion, establish terms and conditions pursuant to which the cash
payment or delivery of Common Stock pursuant to an Award

 

24



--------------------------------------------------------------------------------

may be deferred, which shall be intended to comply with Section 409A of the
Code. Subject to the provisions of the Plan and compliance with Section 409A of
the Code, the terms of any Award (including a deferred Award but excluding
Option and Stock Appreciation Right Awards) may provide, if so determined by the
Committee in its sole discretion, for the payment of cash, Common Stock or other
property dividends, or cash payments in amounts equivalent to cash, Common Stock
or other property dividends (“Dividend Equivalents”), on either a current or a
deferred basis, with respect to the number of shares of Common Stock subject to
such Award. The Committee may also provide that any such dividends or Dividend
Equivalents shall be subject to the same restrictions and risk of forfeiture as
the underlying Award or be deemed to have been reinvested in additional Awards
or otherwise reinvested. Notwithstanding anything herein to the contrary, any
dividends or Dividend Equivalents provided with respect to Performance Awards or
Restricted Stock, RSU, or Other Stock-Based Awards that are subject to the
attainment of specified performance goals shall be subject to the same
restrictions and risk of forfeiture as the underlying Awards.

14.4 No Right to Employment/Directorship/Consultancy. Neither the Plan nor the
grant of any Option or other Award hereunder shall give any Participant or other
employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.

14.5 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to the Plan, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld. Upon the vesting of a Restricted Stock Award or
RSU Award (or other Award that is taxable upon vesting), or upon making an
election under Section 83(b) of the Code, a Participant shall pay all required
withholding to the Company. If permitted by the Committee, the minimum
statutorily required withholding obligation with regard to any Participant may
be satisfied by (i) reducing the number of shares of Common Stock otherwise
deliverable or by delivering shares of Common Stock already owned, or (ii) the
Participant’s tendering to the Company of shares of Common Stock owned by such
Participant or otherwise acquired by such Participant on the open market. Any
fraction of a share of Common Stock required to satisfy such tax obligations
shall be disregarded and the amount due shall be paid instead in cash by the
Participant.

14.6 Listing and Other Conditions.

(a) Except as otherwise determined by the Committee, as long as the Common Stock
is listed on a national securities exchange or system sponsored by a national
securities association, the issuance of any shares of Common Stock pursuant to
an Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Option or other Award is or
may be unlawful or result in the imposition of excise taxes on the Company under
the statutes, rules or regulations of any applicable jurisdiction, the Company
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act or otherwise, with respect to shares of Common Stock or
Awards, and the right to exercise any Option or other Award shall be suspended
until, in the opinion of said counsel, such sale or delivery shall be lawful or
will not result in the imposition of excise taxes on the Company.

(c) Upon termination of any period of suspension under this Section 14.6, any
Award affected by such suspension that shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares that would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award.

 

25



--------------------------------------------------------------------------------

(d) A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests, and otherwise to
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval as the Company deems necessary or
appropriate.

14.7 Governing Law. The Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).

14.8 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

14.9 Other Benefits. No Award granted or paid out under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

14.10 Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.

14.11 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.

14.12 Death/Disability. The Committee may, in its sole discretion, require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) and/or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require the agreement of the transferee to be bound by all of
the terms and conditions of the Plan.

14.13 Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
the Plan and the transaction of business thereunder.

14.14 Section 409A of the Code. The Board may amend the Plan without stockholder
consent as it deems advisable to comply with Section 409A of the Code. All
provisions providing for payment of “nonqualified deferred compensation” (as
defined in Section 409A of the Code) are intended to comply with the
requirements of Section 409A of the Code, and this Plan with regard to such
nonqualified deferred compensation shall be interpreted in accordance therewith.
Neither party individually or in combination may accelerate or defer any such
deferred payment, except in compliance with Section 409A of the Code, and no
amount shall be paid prior to the earliest date on which it is permitted to be
paid under Section 409A of the Code. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on a
Participant as a result of Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code. A Termination of Employment shall not
be deemed to have occurred for purposes of any provision of this Plan or any
Award hereunder providing for the payment of any amounts or benefits upon or
following a Termination of Employment that are subject to Section 409A of the
Code unless such Termination is also a “separation from service” within the
meaning of Section 409A of the Code, and, for purposes of any such provision of
this Plan or any Award hereunder, references to a “Termination,” “Termination of
Employment” or like terms shall mean “separation from service.” In the event
that a Participant is deemed on the date of Termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Code, then with regard to any

 

26



--------------------------------------------------------------------------------

payment or the provision of any benefit that is “nonqualified deferred
compensation” as defined under Section 409A of the Code payable on account of a
“separation from service,” payment shall be made no earlier than the earlier of
(a) the first day after six (6) months following such Termination, or (b) such
Participant’s death. Whenever a payment under the Plan specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
sixty (60) days following the date of Termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

14.15 Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

14.16 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provision had not been included.

14.17 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

14.18 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

ARTICLE XV

EFFECTIVE DATE OF PLAN

The Plan shall become effective upon the date specified by the Board in its
resolution adopting the Plan, subject to the approval of the Plan by the
stockholders of the Company within 12 months before or after such date of
adoption, in accordance with the requirements of the laws of the State of
Delaware.

ARTICLE XVI

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date.

ARTICLE XVII

NAME OF PLAN

The Plan shall be known as the “Amended and Restated NeuStar, Inc. 2009 Stock
Incentive Plan.”

 

27



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

Performance goals established for purposes of the grant or vesting of
performance-based Restricted Stock Awards, RSU Awards, Performance Awards and/or
Other Stock-Based Awards (“Performance Goals”) shall be based on one or more of
the following criteria, either individually, alternatively or in combination,
applied to the Company as a whole or to any subsidiary, business segment,
division or other operational unit of the Company, and measured either on an
absolute basis or relative to a pre-established target, to a previous period’s
results, or to a designated comparison group, in each case as specified by the
Committee: cash flow (including operating cash flow or free cash flow), revenue
(on an absolute basis or adjusted for currency effects), gross margin, operating
expenses or operating expenses as a percentage of revenue, earnings (which may
include earnings before taxes; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; and net earnings, and may
be determined in accordance with GAAP or adjusted to exclude any or all GAAP
items), earnings per share (on a GAAP or non-GAAP basis), growth in any of the
foregoing measures, stock price, return on equity or average stockholders’
equity, total stockholder return, growth in stockholder value relative to the
moving average of the S&P MidCap 400 Index or another index, return on capital,
return on assets or net assets, return on investment, economic value added,
operating profit, controllable operating profit or net operating profit,
operating margin, cash conversion cycle, market share, contract awards or
backlog, overhead or other expense reduction, credit rating, strategic plan
development and implementation, succession plan development and implementation,
improvement in workforce diversity, customer indicators (including customer
satisfaction), new product invention or innovation, improvements in
productivity, attainment of objective operating goals, and employee metrics
(including employee satisfaction). In addition, Performance Goals may be based
upon the attainment of specified levels of Company (or subsidiary, business
segment, division or other operational unit of the Company) performance under
one or more of the measures described above relative to the performance of other
corporations.

Performance Goals may incorporate provisions for disregarding (or adjusting for)
changes in accounting methods; corporate transactions (including, without
limitation, dispositions and acquisitions); charges for restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
items; and the cumulative effects of tax changes, each as defined by generally
accepted accounting principles (GAAP) and identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis, or other Securities and Exchange Commission filings. To the extent
that any performance-based Award is intended to comply with Section 162(m) of
the Code, if any such provision would create impermissible discretion under
Section 162(m) of the Code or otherwise violate Section 162(m) of the Code, such
provision shall be of no force or effect.

Taking into account the requirements of Section 162(m) of the Code, if
applicable, the Committee may (i) designate additional business criteria on
which Performance Goals may be based, or (ii) adjust, modify or amend the
aforementioned business criteria (including, but not limited to, amendments
reflecting International Financial Reporting Standards or other prevailing
accounting standards used in the Company’s regular reports on Forms 10-K and
10-Q).

 

28



--------------------------------------------------------------------------------

NEUSTAR, INC.

APPENDIX A — ISRAEL

TO THE AMENDED AND RESTATED NEUSTAR, INC. 2009 STOCK INCENTIVE PLAN

 

1. GENERAL

1.1 This appendix (the “Appendix”) shall apply only to Participants who are
residents of the state of Israel upon the date of grant of the Award, as defined
below in Section 2, or those who are deemed to be residents of the state of
Israel for tax purposes upon the date of grant of the Award (collectively,
“Israeli Participants”). The provisions specified hereunder shall form an
integral part of the Amended and Restated NeuStar, Inc. 2009 Stock Incentive
Plan (hereinafter the “Plan”).

1.2 This Appendix is to be read as a continuation of the Plan and modifies
Awards granted to Israeli Participants only to the extent necessary to comply
with the requirements set by the Israeli law in general, and in particular, with
the provisions of the Israeli Income Tax Ordinance [New Version] 1961, as may be
amended or replaced from time to time. This Appendix does not add to or modify
the Plan in respect of any other category of Participants.

1.3 The Plan and this Appendix are complementary to each other and shall be
deemed as one. In the event of any conflict, whether explicit or implied,
between the provisions of this Appendix and the Plan, the provisions set out in
the Appendix shall prevail.

1.4 Any capitalized term not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan.

 

2. DEFINITIONS

2.1 “3(i) Award” means an Award granted pursuant to Section 3(i) of the
Ordinance to an Unapproved Israeli Participant.

2.2 “102 Award” means any Award granted to an Approved Israeli Participant
pursuant to Section 102.

2.3 “Approved Israeli Participant” means an Israeli Participant who is an
employee, director or officer of an Employing Company, excluding any Controlling
shareholder of the Company.

2.4 “Capital Gain Award” or “CGA” means a Trustee 102 Award elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(2).

2.5 “Cash Award” means any Award granted to an Israeli Participant, provided
that such Award shall be Settled using only cash.

2.6 “Control” shall have the meaning ascribed to it in Section 32(9) of the
Ordinance.

2.7 “Employing Company” means any Israeli corporation, or any foreign
corporation with an Israeli permanent enterprise or research & development
center confirmed by the ITA, that is directly or indirectly Controlled by the
Company or Controls the Company (a “Related Company”); or (b) any Israeli
corporation, or any foreign corporation with an Israeli permanent enterprise or
research & development center confirmed by the ITA, that is Controlled by a
Controlling Shareholder of a Related Company.

2.8 “Israeli Award Agreement” means the Israeli Award Agreement between the
Company and an Israeli Participant that sets out the terms and conditions of an
Award.

 

29



--------------------------------------------------------------------------------

2.9 “ITA” means the Israeli Tax Authority.

2.10 “Non-Trustee 102 Award” means a 102 Award granted pursuant to
Section 102(c) and not held in trust by, or under the control or supervision of,
a Trustee.

2.11 “Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961 as
now in effect or as hereafter amended.

2.12 “Ordinary Income Award” or “OIA” means a Trustee 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1).

2.13 “Section 102” means section 102 of the Ordinance and any regulations,
rules, orders or procedures promulgated thereunder as now in effect or as
hereafter amended.

2.14 “Settlement of Award” means the exercise of Options, exercise of Stock
Appreciation Rights, vesting of Restricted Stock Awards, vesting of RSU Awards
or vesting of Performance Awards, into Common Stock.

2.15 “Tax” means any applicable tax and other compulsory payments such as social
security and health tax contributions under any applicable law.

2.16 “Trustee” means any person or entity appointed by the Company to serve as a
trustee and approved by the ITA, all in accordance with the provisions of
Section 102(a).

2.17 “Trustee 102 Award” means a 102 Award granted pursuant to Section 102(b)
and held in trust by, or under the control or supervision of, a Trustee, for the
benefit of an Approved Israeli Participant, provided that such Award shall be
Settled using only Common Stock.

2.18 “Unapproved Israeli Participant” means an Israeli Participant who is a
Consultant or a Controlling Shareholder.

 

3. ISSUANCE OF AWARDS

3.1 The persons eligible for participation in the Plan as Israeli Participants
shall include Approved Israeli Participants and Unapproved Israeli Participants,
provided, however, that (i) Approved Israeli Participants may not be granted
3(i) Awards; and (ii) Unapproved Israeli Participants may not be granted 102
Awards.

3.2 The Company may designate Awards granted to Approved Israeli Participants
pursuant to Section 102 as Trustee 102 Awards or Non-Trustee 102 Awards.

3.3 The grant of Trustee 102 Awards shall be made under this Appendix, shall not
be made until 30 days from the date the Plan has been submitted for approval by
the ITA and shall be conditioned upon the approval of the Plan and this Appendix
by the ITA.

3.4 Trustee 102 Awards may either be classified as Capital Gain Awards (CGAs) or
Ordinary Income Awards (OIAs).

3.5 No Trustee 102 Award may be granted under this Appendix to any Approved
Israeli Participant, unless and until the Company has filed with the ITA its
election regarding the type of Trustee 102 Awards, whether CGAs or OIAs, that
will be granted under the Plan and this Appendix (the “Election”). Such Election
shall become effective beginning the first date of grant of a Trustee 102 Award
under this Appendix and shall remain in effect at least until the end of the
year following the year during which the Company first granted Trustee 102

 

30



--------------------------------------------------------------------------------

Awards. The Election shall obligate the Company to grant only the type of
Trustee 102 Award it has elected, and shall apply to all Israeli Participants
who are granted Trustee 102 Awards during the period indicated herein, all in
accordance with the provisions of Section 102(g). The Election shall not prevent
the Company from granting Non-Trustee 102 Awards, 3(i) Awards or Cash Awards
simultaneously.

3.6 All Trustee 102 Awards must be held in trust by, or under the control or
supervision of, a Trustee, as described in Section 4 below.

3.7 The designation of Non-Trustee 102 Awards and Trustee 102 Awards shall be
subject to the terms and conditions set forth in Section 102.

 

4. TRUSTEE

4.1 Trustee 102 Awards which shall be granted under this Appendix and/or any
share of Common Stock allocated or issued upon Settlement of a Trustee 102 Award
and/or other shares of Common Stock received following any realization of rights
under the Plan shall be allocated or issued to the Trustee or controlled by the
Trustee, for the benefit of the Approved Israeli Participants, in accordance
with the provisions of Section 102. In the event that the requirements for
Trustee 102 Awards are not met, the Trustee 102 Awards may be regarded as
Non-Trustee 102 Awards, all in accordance with the provisions of Section 102.

4.2 With respect to any Trustee 102 Award, subject to the provisions of
Section 102, an Approved Israeli Participant shall not sell or release from
trust any share of Common Stock received upon the Settlement of a Trustee 102
Award and/or any share of Common Stock received following any realization of
rights, including, without limitation, stock dividends, under the Plan until the
lapse of the period of time required under Section 102 or any other period of
time determined by the ITA (the “Holding Period”). Notwithstanding the above, if
any such sale or release occurs during the Holding Period, the sanctions under
Section 102 shall apply to and shall be borne by such Approved Israeli
Participant.

4.3 Notwithstanding anything to the contrary, the Trustee shall not release or
sell any shares of Common Stock allocated or issued upon Settlement of a Trustee
102 Award unless the Company, the Employing Company and the Trustee are
satisfied that the full amounts of Tax due have been paid or will be paid.

4.4 Upon receipt of any Trustee 102 Award, the Approved Israeli Participant will
consent to the grant of the Award and to the Election under Section 102 and
undertake to comply with the terms of Section 102 and the trust arrangement
between the Company and the Trustee.

4.5 Should the Trustee 102 Awards or any shares of Common Stock issued in
connection with such Awards be transferred by power of a last will or under laws
of descent, the provisions of Section 102 shall apply to the heirs or
transferees of the deceased Participant.

 

5. THE AWARDS

The terms and conditions upon which the Awards shall be issued and Settled,
shall be as specified in the Israeli Award Agreement to be executed pursuant to
the Plan and to this Appendix. Each Israeli Award Agreement shall state, inter
alia, the number of shares of Common Stock to which the Award relates, the type
of Award granted thereunder (i.e., a CGA, OIA, Non-Trustee 102 Award, 3(i) Award
or Cash Award), and any applicable vesting provisions and exercise price that
may be payable.

 

6. FAIR MARKET VALUE

Without derogating from Section 2.19 of the Plan and solely for the purpose of
determining the Participant’s tax liability pursuant to Section 102(b)(3), if at
the date of grant the Company’s shares of Common Stock are

 

31



--------------------------------------------------------------------------------

listed on any established stock exchange or a national market system, or if the
Company’s shares of Common Stock will be registered for trading within ninety
(90) days following the date of grant, the fair market value of the Common Stock
at the date of grant of a CGA shall be determined in accordance with the average
value of the Company’s shares of Common Stock on the thirty (30) trading days
preceding the date of grant, or on the thirty (30) trading days following the
date of registration for trading, as the case may be.

 

7. SETTLEMENT OF AWARDS

17.1 Settlement of Awards granted to Israeli Participants shall be subject to
the terms and conditions and, with respect to exercise, the method, as may be
determined by the Company and, when applicable, by the Trustee and/or the
Employing Company, in accordance with the requirements of Section 102.

 

8. ASSIGNABILITY, DESIGNATION AND SALE OF AWARDS

8.1. Notwithstanding any other provision of the Plan, no Award or any right with
respect thereto, or purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral, or any right with respect to
any Award given to any third party whatsoever, and during the lifetime of the
Israeli Participant, each and all of such Israeli Participant’s rights with
respect to an Award shall belong only to the Israeli Participant. Any such
action made directly or indirectly, for an immediate or future validation, shall
be void.

8.2 As long as Awards or shares of Common Stock allocated or issued hereunder
are held by the Trustee on behalf of the Israeli Participant, all rights of the
Israeli Participant over the shares of Common Stock cannot be transferred,
assigned, pledged or mortgaged, other than by will or laws of descent and
distribution.

 

9. INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S APPROVAL

9.1. With regard to Trustee 102 Awards, the provisions of the Plan and/or the
Appendix and/or the Israeli Award Agreement shall be subject to the provisions
of Section 102 and any approval issued by the ITA and the said provisions shall
be deemed an integral part of the Plan, the Appendix and the Israeli Award
Agreement.

9.2. Any provision of Section 102 and/or said approval issued by the ITA which
must be complied with in order to receive and/or to maintain any tax benefit
pursuant to Section 102, which is not expressly specified in the Plan, the
Appendix or the Israeli Award Agreement, shall be considered binding upon the
Company, the Affiliates and the Israeli Participants.

 

10. DIVIDEND

Subject to the provisions of the Plan, with respect to all shares of Common
Stock allocated or issued to the Israeli Participant and held by the Israeli
Participant or by the Trustee, as the case may be, the Israeli Participant shall
be entitled to receive dividends, if any, in accordance with the quantity of
such shares of Common Stock, subject to the provisions of the Company’s
Certificate of Incorporation (and all amendments thereto) and subject to any
applicable taxation on distribution of dividends, and when applicable subject to
the provisions of Section 102.

 

11. TERMINATION

For the purpose of grants to Israeli Participants, the term Cause as defined in
Section 2.5 of the Plan shall inter alia include circumstances justifying the
revocation and/or reduction of an Israeli Participant’s entitlement to severance
pay under applicable Israeli law.

 

32



--------------------------------------------------------------------------------

12. TAX CONSEQUENCES

12.1 Any tax consequences arising from the grant or Settlement of any Award,
from the payment for shares of Common Stock covered thereby or from any other
event or act (of the Company and/or an Affiliate and/or the Trustee and/or the
Israeli Participant), hereunder, shall be borne solely by the Israeli
Participant. The Company and/or the Affiliate and/or the Trustee shall withhold
Tax according to the requirements under the applicable laws, rules, and
regulations, including withholding taxes at source. Furthermore, the Israeli
Participant agrees to indemnify the Company and/or the Affiliate and/or the
Trustee and hold them harmless against and from any and all liability for any
such Tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
Tax from any payment made to the Israeli Participant.

12.2 The Company and/or, when applicable, the Trustee shall not be required to
release any share of Common Stock to an Israeli Participant until all required
Tax payments have been fully made.

12.3 With respect to Non-Trustee 102 Awards, in case of Termination of
Employment, or otherwise if so requested by the Company or an Affiliate, the
Israeli Participant shall extend to the Company and/or the Affiliate a security
or guarantee for the payment of Tax due at the time of sale of shares of Common
Stock, in accordance with the provisions of Section 102.

12.4 Section 409A of the United States Internal Revenue Code and the guidance
thereunder governs nonqualified deferred compensation arrangements. If a
participant is subject to U.S. taxation and Section 409A of the United States
Internal Revenue Code is not satisfied, such participant will incur adverse tax
consequences, including interest and penalties.

Notwithstanding anything in this Appendix to the contrary, the Plan will be
administered, including for purposes of any distribution, in a manner that is
consistent with the Company’s good faith interpretation of Section 409A of the
United States Internal Revenue Code and the guidance thereunder. None of the
Company, any affiliate, the Plan administrator nor any of their agents shall
have any liability to any participant or beneficiary as a result of any tax,
interest, penalty or other payment required to be paid or due pursuant to, or
because of a violation of, Section 409A of the United States Internal Revenue
Code.

 

13. ONE TIME BENEFIT, NOT A SALARY COMPONENT

The Awards and underlying shares of Common Stock are extraordinary, one-time
benefits granted to the Participants, and are not and shall not be deemed a
salary component for any purpose whatsoever, including without limitation in
connection with calculating severance compensation under any applicable law.

 

14. TERM OF PLAN AND APPENDIX

Notwithstanding anything to the contrary in the Plan and in addition thereto,
the Company shall obtain all approvals for the adoption of this Appendix or for
any amendment to this Appendix as are necessary to comply with (i) any
applicable law, including without limitation U.S. securities laws and the
securities laws of any other jurisdiction applicable to Awards granted to
Israeli Participants under this Appendix, (ii) any national securities exchange
on which the shares of Common Stock are traded, and (iii) any applicable rules
and regulations promulgated by the U.S. Securities and Exchange Commission.

 

15. GOVERNING LAW

This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Israel, without giving effect to the principles of
conflict of laws.

* * *

 

33